Citation Nr: 1416842	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in November 2011 and November 2013, at which time this issue was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Review of the documents in the Veteran's Virtual VA electronic claims file reveals a November 2013 representative's brief relevant to the issue on appeal.  This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  That record base contains the most recent representative's brief.   Accordingly, any future consideration of the appellant's case should be applied to these electronic records.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a sleep disorder due to a disease or injury in service or caused or made worse by service-connected tinnitus.


CONCLUSION OF LAW

The criteria for establishing service connection for a sleep disorder, to include as secondary to tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an October 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in February 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private medical records, VA treatment records, reports of VA examinations, and various statements submitted by the Veteran.

The Board is further satisfied that the RO/AMC has substantially complied with all prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In February 2012 the Veteran was afforded a VA sleep study and examination, and the examiner provided an addendum opinion in December 2013.  All new evidence has been associated with the electronic claims file and was considered in the February 2014 supplemental statement of the case.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

Analysis

The Veteran claims that he has a sleep disorder which is caused or aggravated by his service-connected tinnitus.  In particular, the Veteran claims that his service-connected tinnitus prevents him from sleeping soundly, prevents him from falling asleep, and causes him to wake up multiple times during the night.  He has submitted statements explaining that because he has such difficulty sleeping through the night, he has to use a fan or white noise generator and ear plugs, as well as occasional sleep medication, to help him fall or stay asleep.  The Veteran has also submitted numerous statements explaining that he first experienced tinnitus in the service due to exposure to loud engine noise, and that his tinnitus became chronic and severe after he was overprescribed 12 aspirin for treatment of a shoulder injury.  In an April 2007 statement, the Veteran wrote that his tinnitus had become significantly worse than it was previously and now interfered with his ability to sleep.

The Veteran's service treatment records show that he first complained of ringing in the ears in July 1981.  In July 1990 the Veteran was treated with aspirin for a shoulder injury, and he reported soon after that he had ringing in his ears and believed it to be related to the medication he had been taken.  The Veteran again complained of tinnitus in September 1990, and in October 1990 he was diagnosed with mild sensorineural hearing loss and tinnitus without active disease or vertigo.  The Veteran was also treated for ringing in his ears in November 1994 and February 1995, which he noted to have been a problem since 1991.  The service treatment records are silent for any complaints or treatment related to insomnia or other sleep disorders.

In June 1995 the Veteran underwent VA audiological and ear disease examinations.  He reported a history of tinnitus since 1990 or 1991.  The audiologist examiner noted that "tinnitus interferes with sleep and communication."  In a May 1998 VA audiological examination, the Veteran again reported having tinnitus since service and stated that it was "an annoyance to him."

The Veteran was afforded an additional VA examination in February 2012.  The examiner reviewed the claims file, discussed the Veteran's medical history, and reviewed the results of his sleep study.  The Veteran reported having insomnia because of constant ringing in his ears.  He stated that he uses a fan or white noise machine and ear plugs, but that he still wakes up several times a night.  The examiner found that the sleep study showed insomnia, possibly secondary to lab setting.  He opined that the Veteran's sleep disorder was less likely than not incurred in or caused by service and less likely than not proximately due to or a result of the Veteran's tinnitus, because there had been a long interval between the development of tinnitus and his insomnia and that he had to take sleep medication only occasionally.  In December 2013 the examiner provided an addendum which stated that he had reviewed the entire claims file, including medical records and prior examinations and diagnoses.  The examiner found that the Veteran had a diagnosis of sleep disorder, insomnia, but opined that it was less likely than not related to tinnitus or aggravated by tinnitus.  He explained that the Veteran's two disorders, tinnitus and insomnia, coexisted but were not related to one another and that both progressed with advancing age.

The private medical records of record do not include any complaints or treatment related to tinnitus or sleep disorders, and the Veteran has not indicated that he has ever received private treatment for these disorders.

In light of the evidence of record discussed above, there is no competent medical evidence of a nexus between his insomnia and an in-service injury or event or between his insomnia and tinnitus, and there is therefore currently no basis that would allow for a grant of service connection for a sleep disorder.

The only competent and probative opinion of record is the report of the February 2012 examiner and his December 2013 addendum opinion.  This examiner performed an in-person examination of the Veteran, reviewed the results of the sleep study, and reviewed the Veteran's medical history and lay contentions.  On the basis of this information and his expert medical knowledge, he concluded that the Veteran's insomnia was not caused or aggravated by tinnitus or any event in service.  There are no contradictory medical opinions to the February 2012 examiner's report, nor has the Veteran identified any medical professional who has concurred with his assertion that his insomnia is caused or aggravated by his tinnitus.  With regard to service connection for insomnia on a direct basis, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of insomnia, and the Veteran has not asserted that his insomnia began during service, but rather that it began after service and was caused or aggravated by service-connected tinnitus.  

The evidence in favor of this claim consists of lay statements by the Veteran that he hears ringing in his ears during the night when he is trying to sleep and that he believes that this is the cause for his difficulty in falling asleep and staying asleep.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report the manifestation of certain symptoms of insomnia, such as waking up at night or being unable to fall asleep, he is not competent to provide a medical nexus opinion regarding the cause or aggravating factors of insomnia.  As indicated above, this claim turns on the medical matter of nexus to service or to tinnitus, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board finds that the February 2012 examination report and addendum opinion constitute probative evidence on the medical nexus questions, based as they were on review of the Veteran's documented medical history, assertions, and examination and supported by medical evidence of record.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171   (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

In short, as there is no competent and credible evidence that a sleep disorder was incurred in or otherwise related to service, nor is there any competent and credible medical evidence indicating that the Veteran's sleep disorder was caused or aggravated by a service-connected condition, the preponderance of the evidence is against the claim for service connection for a sleep disorder.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a sleep disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


